DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn
As discussed in the Telephonic Interview on 11/16/2021, JP 5902017B2 (hereinafter, JP ‘017) has been withdrawn due to the publication date and the same inventor. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-58427A (hereinafter EGUCHI).
Regarding claims 1, 4, and 5, EGUCHI teaches a white resin composition containing white pigment, a silica-treated calcium carbonate obtained by coating a surface of a synthetic calcium carbonate having an average particle size of 0.1 to 1 µm, and a resin (Abstract). The silica-treated calcium carbonate is further treated with an organosilicon compound after silica treatment. Examples include organosilicon compounds including silicone oils having a reactive functional groups including amino-modified silicone oil, alkyl-modified silicone oil, epoxy-modified silicone oil, and etc. The silica treated calcium carbonate may be surface-treated with condensed phosphoric acid. Examples of the surface treatment method include wet treatment and dry treatment (p.3). Examples of white pigment include titanium oxide, zinc oxide, zirconia oxide, preferably titanium oxide (p.3). The resin used in the composition includes thermoplastic resin and thermosetting resin (p.4). The content ratio of the white pigment and silica-treated calcium carbonate is in the range of 95:5 to 5:95, preferably 90:10 to 10:90, more preferably in the range of 80:20 to 50:50. The content of the silica-treated calcium carbonate in the resin composition is in the range of 1 to 50% by mass, more preferably 3 to 30% by mass and the content of white pigment is in the range of 0.05 to 60% by mass, more preferably 1 to 50% by mass (the total amount of the silica-treated calcium carbonate and white pigment is within the claimed range). 
With regard to the claim limitations, “surface-treated calcium carbonate…are subjected to surface treatment with a condensed phosphoric acid and the directly with an organic modified silicone oil,” EGUCHI teaches the silica-treated calcium carbonate may be further treated with an organosilicon 
 However, EGUCHI does not teach explicitly teach surface-treated calcium carbonate in which particle surfaces of a synthetic of a synthetic calcium carbonate with an average particle diameter of 0.05 to 1 µm are subjected to surface treatment with a condensed phosphoric acid and the directly with an organic modified silicone oil.
As indicated in the present specification [0027], the order of surface treatments with the condensed phosphoric acid and the organic modified silicone oil is preferably the order in which calcium carbonate is subjected to a surface treatment with the condensed phosphoric acid and then a surface treatment with the organic modified oil. However, calcium carbonate may be concurrently subjected to a surface treatment with the condensed phosphoric acid and the organic modified silicone oil or may be subjected to a surface treatment with the organic modified silicone oil and then surface treatment with the condensed phosphoric acid. Upon review of the present disclosure, the examiner takes the position that the treatment steps are interchangeable and the order of treatment steps can be changed to arrive at the present invention. 
 Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have changed the order of steps of EGUCHI for the benefit of obtaining the claimed white resin composition. Changing the order of steps does not render a claimed process non-obvious over the prior art, see Ex parte Rubin, 128 USPQ 440,441,442 (POBA 1959), see MPEP 2144.04 IV (C).
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. EGUCHI fails to the content of phosphorus in the surface-treated calcium carbonate falls within a range of 0.2 to 2% by mass based on the total mass of the surface-treated calcium 
Response to Arguments
The response is insufficient to rebut the obviousness rejections. Despite the applicant’s arguments in view of the teachings of the prior art, the position is maintained. 
The applicant argues EGUCHI does not teach that the “particle surfaces of a synthetic calcium carbonate are subjected to surface treatment directly with a condensed phosphoric acid and then directly with an organic modified silicone oil. The process steps recited in amended claim 1 result in a structural difference from EGUCHI. In addition, the Office Action improperly used the present specification for supporting the conclusion of obviousness. To avoid impermissible hindsight reasoning, an Examiner must take into account “only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made: and cannot include “knowledge gleaned only from applicant’s disclosure (MPEP 2142). 
The examiner has considered the applicant’s arguments, however, the examiner disagrees. As discussed in the previous Office Action, the claim is a product-by-process claim, therefore, the present invention is drawn a white resin composition used to form molded products/bodies and EGUCHI teaches a white resin composition used to form molded bodies. There is no structural difference between the present invention and the prior art (EGUCHI). According to MPEP 2113 (II.), once a product appearing to be substantially  identical is found and  prior art rejection is made, the burdens shifts to the applicant to show an nonobvious difference. "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears 
Furthermore, with regard to hindsight argument, the Examiner disagrees that the present specification was used as impermissible hindsight reasoning. The Examiner recited paragraph 0027 of the present specification to point out that the present invention was not limited to only the claimed steps but alternative steps can be used to arrive at the desired product. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763